                                                                            Case 2:19-cv-02218-DLR Document 16 Filed 05/28/19 Page 1 of 9




                                                                        1 Ryan J. Talamante – 015323
                                                                          VAN COTT & TALAMANTE, PLLC
                                                                        2
                                                                          3030 North Third Street, Suite 790
                                                                        3 Phoenix, Arizona 85012
                                                                          (602) 257-9160
                                                                        4 vct.law@vancotttalamante.com
                                                                        5
                                                                          Attorney for Resolute Bank
                                                                        6
                                                                        7
                                                                                              IN THE UNITED STATES DISTRICT COURT
                                                                        8
                                                                        9                                  DISTRICT OF ARIZONA

                                                                       10
                                                                            Deborah Schick, individually and on             )   Case No. 2:19-cv-02218-DLR
VAN COTT & TALAMANTE, PLLC




                                                                       11   behalf of a class of all persons and entities   )
                             Phoenix, Arizona 85012  (602) 257-9160




                                                                       12   similarly situated,                             )
                                                                                                                                MEMORANDUM IN OPPOSITION
                                3030 North Third Street, Suite 790




                                                                                                                            )   TO PLAINTIFF’S MOTION TO
                                                                       13                                Plaintiff,         )   COMPEL
                                                                       14                                                   )
                                                                            v.                                              )
                                                                       15                                                   )
                                                                       16   Resolute Bank and John Doe Corporation,         )
                                                                            d/b/a Reverse Mortgage Savings Center,          )
                                                                       17                                                   )
                                                                       18                                Defendants.        )
                                                                                                                            )
                                                                       19                                                   )
                                                                       20
                                                                       21        Defendant Resolute Bank (“Resolute”), by and through undersigned counsel, hereby
                                                                       22 requests that this Court deny Plaintiff’s Motion to Compel Resolute Bank to Gather
                                                                       23 Records from their Vendor to Avoid the Destruction of Records that Identify Putative Class
                                                                       24 Members. A Memorandum in Support follows:
                                                                       25
                                                                       26
                                                                       27
                                                                       28
                                                                             Case 2:19-cv-02218-DLR Document 16 Filed 05/28/19 Page 2 of 9




                                                                        1                              MEMORANDUM IN SUPPORT
                                                                        2
                                                                        3        I.     PROCEDURAL HISTORY
                                                                        4        On April 5, 2019, Plaintiff initiated the instant action by filing her Class Action
                                                                        5 Complaint with this Court. On April 12, 2019, Resolute was served with the Complaint. 1 A
                                                                        6 Stipulation for Extension of Time to Answer was filed and was ultimately granted by this
                                                                        7 Court, allowing Resolute to answer or otherwise respond to the Complaint on or before May
                                                                        8 31, 2019.
                                                                        9        Since Resolute was served with this lawsuit, Plaintiff has expressed concern to
                                                                       10 counsel for Resolute regarding the preservation of records pursuant to Federal Rule of Civil
VAN COTT & TALAMANTE, PLLC




                                                                       11 Procedure 34. Several email messages have been exchanged between counsel on this issue.
                             Phoenix, Arizona 85012  (602) 257-9160




                                                                       12 These conversations culminated with the filing of Plaintiff’s Motion to Compel, to which
                                3030 North Third Street, Suite 790




                                                                       13 Resolute now responds.
                                                                       14        II.    STATEMENT OF PERTINENT FACTS
                                                                       15        Resolute Bank entered into an agreement with its co-Defendant in this matter, John
                                                                       16 Doe Corporation d/b/a Reverse Mortgage Savings Center (which Resolute has further
                                                                       17 identified as Five Business Solutions and will refer to as Five Business Solutions or “FBS”
                                                                       18 throughout this Memorandum), titled Publisher Insertion Order/Contract (“Contract”). A
                                                                       19 true and accurate unsigned copy of the Contract is attached hereto as Exhibit “A”.2
                                                                       20 Pursuant to the Contract, FBS was to generate and deliver reverse mortgage leads to
                                                                       21 Resolute in exchange for Fifty Dollars ($50.00) per lead. The Contract defines a “lead” as
                                                                       22 “a double-verified live transferred customer as well as other information provided by a
                                                                       23 consumer.” The Contract does not include any provision that would allow Resolute access
                                                                       24
                                                                       25
                                                                                 1
                                                                                    To date, Plaintiff has not successfully served Resolute’s Co-Defendant, John Doe
                                                                       26 Corporation d/b/a Reverse Mortgage Savings Center, despite the fact that Resolute has
                                                                          identified John Doe Corporation as Five Business Solutions d/b/a Reverse Mortgage
                                                                       27 Savings Center pursuant to Plaintiff’s request.
                                                                       28         2
                                                                                    An executed copy of the Contract has yet to be located.



                                                                                                                      2
                                                                             Case 2:19-cv-02218-DLR Document 16 Filed 05/28/19 Page 3 of 9




                                                                        1 to FBS’s records. The relationship between Resolute and FBS under the Contract ceased
                                                                        2 prior to the filing of this action.
                                                                        3         On May 21, 2019, in an effort to assist Plaintiff in obtaining the documents which
                                                                        4 she seeks, Resolute sent a letter via email and regular mail to the individual Resolute
                                                                        5 believes to be the President of FBS requesting “any and all records related to any and all
                                                                        6 leads Five Business Solutions provided to Resolute Bank” under the Contract. A true and
                                                                        7 accurate copy of the letter without the referenced enclosures is attached hereto as Exhibit
                                                                        8 “B”.
                                                                        9         III.    LAW AND ARGUMENT
                                                                       10         Federal Rule of Civil Procedure 34 states:
VAN COTT & TALAMANTE, PLLC




                                                                       11         “(a)(1) In General. A party may serve on any other party a request within the scope
                             Phoenix, Arizona 85012  (602) 257-9160




                                                                       12         of Rule 26(b):
                                3030 North Third Street, Suite 790




                                                                       13
                                                                       14                 (1) to produce and permit the requesting party or its representative to inspect,
                                                                       15                    copy, test, or sample the following items in the responding party’s
                                                                       16                    possession, custody, or control:
                                                                       17
                                                                       18                        (A) any designated documents or electronically stored information –
                                                                       19                            including writings, drawings, graphs, charts, photographs, sound
                                                                       20                            recordings, images, and other data or data compilations – stored in
                                                                       21                            any medium from which information can be obtained either directly
                                                                       22                            or, if necessary, after translation by the responding party into a
                                                                       23                            reasonably usable form; or
                                                                       24
                                                                       25                        (B) any designated tangible things…” (emphasis added).
                                                                       26
                                                                       27
                                                                       28



                                                                                                                         3
                                                                             Case 2:19-cv-02218-DLR Document 16 Filed 05/28/19 Page 4 of 9




                                                                        1        Resolute recognizes that federal courts have interpreted the phrase “possession,
                                                                        2 custody, or control” to encompass not just actual possession, but the legal right to obtain the
                                                                        3 records at issue. See Tomlinson v. El Paso Corp et al., 245 F.R.D. 474, 476 (D.Colo. 2007),
                                                                        4 (noting that “[c]ourts have universally held that documents are deemed to be within the
                                                                        5 possession, custody or control if the party has actual possession, custody or control or has
                                                                        6 the legal right to obtain the documents on demand”), citing Starlight International v.
                                                                        7 Herlihy, 186 F.R.D. 626, 635 (D.Kan. 1999). See also Prokosch v. Catalina Lighting, Inc.,
                                                                        8 193 F.R.D. 633, 636 (D.Minn. 2000), (stating that Rule 34 requires production if the party
                                                                        9 has practical ability to obtain the documents from another, irrespective of the party’s legal
                                                                       10 entitlement to the documents), citing U.S. v. Skeddle, 176 F.R.D. 258, 261 n. 5 (N.D. Ohio
VAN COTT & TALAMANTE, PLLC




                                                                       11 1997). The burden, however, of proving a party has such “possession, custody, or control”
                             Phoenix, Arizona 85012  (602) 257-9160




                                                                       12 lies with the party seeking production of the documents. See U.S. v. International Union of
                                3030 North Third Street, Suite 790




                                                                       13 Petroleum and Indus. Workers, AFL-CIO, 870 F.2d 1450, 1452 (9th Cir. 1989) (noting that
                                                                       14 “[t]he party seeking production of the documents [] bears the burden of proving that the
                                                                       15 opposing party has such control”), citing, Norman v. Young, 422 F.2d 470, 472-73 (10th
                                                                       16 Cir. 1970).
                                                                       17        Here, Resolute has been put on notice to preserve any records dealing with this
                                                                       18 particular vendor, FBS, as the records may be relevant to this lawsuit, and Resolute has put
                                                                       19 forth the necessary efforts to preserve those records within its possession and custody. The
                                                                       20 records at issue in Plaintiff’s Motion to Compel, however, are not within the actual
                                                                       21 possession or custody of Resolute. Therefore, the pertinent issue is whether the records in
                                                                       22 the possession of Five Business Solutions are under Resolute’s “control” under Rule 34.
                                                                       23        “Control” under Rule 34 may be established by the existence of a principal-agent
                                                                       24 relationship or a legal right pursuant to a contractual provision. Rosie D. v. Romney, 256 F.
                                                                       25 Supp. 2d 115, 119 (D.Mass. 2003). As stated earlier, Resolute does not have a legal right to
                                                                       26 control FBS’s records pursuant to a contractual provision. The Contract is extremely
                                                                       27 minimal and does not contain any provision addressing the access of records by either party
                                                                       28



                                                                                                                        4
                                                                             Case 2:19-cv-02218-DLR Document 16 Filed 05/28/19 Page 5 of 9




                                                                        1 to the Contract.3 Further, Resolute there is no principal-agent relationship between Resolute
                                                                        2 and FBS.
                                                                        3         An example where control was established by the existence of a principal-agent
                                                                        4 relationship can be found in McKesson Corp. v. Islamic Republic of Iran, 185 F.R.D. 70
                                                                        5 (D.D.C. 1999). In McKesson, the plaintiff, an American company, invested in an Iranian
                                                                        6 dairy company and sued the Iranian government alleging that it had expropriated the
                                                                        7 company’s equity interest in the dairy. Id. The plaintiff moved for an order to compel
                                                                        8 defendant’s cooperation with plaintiff’s request to inspect the dairy company’s facilities,
                                                                        9 equipment and machinery for purposes of valuation. Id. The defendant argued that it could
                                                                       10 not comply with plaintiff’s inspection request because it lacked control over the dairy
VAN COTT & TALAMANTE, PLLC




                                                                       11 company. Id. at 77. The court disagreed and found a principal-agent relationship between
                             Phoenix, Arizona 85012  (602) 257-9160




                                                                       12 Iran and the dairy company, finding that Iran had sufficient control over the dairy company,
                                3030 North Third Street, Suite 790




                                                                       13 based on the ability of Iran’s valuation expert witness to visit the dairy company’s facilities.
                                                                       14 Id. at 78.
                                                                       15         The case at hand is wholly different than the McKesson case. Unlike in McKesson,
                                                                       16 Resolute has zero control over FBS. Resolute does not have access to FBS’s records and has
                                                                       17 no basis to demand FBS act in any manner. Resolute and FBS have completely ceased to
                                                                       18 operate under the Contract. As such, there is no basis for a principal-agent relationship
                                                                       19 between Resolute and FBS.
                                                                       20         Another case worth noting is Tomlinson v. El Paso Corp, supra. In Tomlinson,
                                                                       21 pension plan participants brought suit against their employer alleging violations of the
                                                                       22 Employee Retirement Income Security Act (“ERISA”) and the Age Discrimination in
                                                                       23 Employment Act (“ADEA”). Tomlinson at 474. The plaintiffs moved to compel the
                                                                       24 defendant to produce certain data and documents in the possession and custody of a third-
                                                                       25 party vendor. Id. Plaintiffs argued that the defendant should have control of the requested
                                                                       26 data since, pursuant to ERISA, defendants are required to maintain such records. Id. at 477.
                                                                       27
                                                                       28         3
                                                                                      See Exhibit “A” attached hereto.



                                                                                                                         5
                                                                             Case 2:19-cv-02218-DLR Document 16 Filed 05/28/19 Page 6 of 9




                                                                        1 The court agreed, finding that the defendant’s claim of no control over the information was
                                                                        2 contradicted by the ERISA statute. Id. The court stated, “Defendants cannot delegate their
                                                                        3 duties to a third party under ERISA. … Consequently, Defendants are in possession,
                                                                        4 custody or control over the requested data … such that they have, or should have the
                                                                        5 authority and ability to obtain the requested data.” Id.
                                                                        6         The Tomlinson case is significant because it stands for the premise that an entity
                                                                        7 cannot claim it does not have control over data, documents, etc. which it is required to have
                                                                        8 control over by statute. ERISA contains such a requirement; the Telephone Consumer
                                                                        9 Protection Act (“TCPA”) does not. Here, like in Tomlinson, a third-party vendor has
                                                                       10 possession and custody over the relevant records. Resolute, however, does not have control
VAN COTT & TALAMANTE, PLLC




                                                                       11 over the requested records and is not required by statute to have control over the requested
                             Phoenix, Arizona 85012  (602) 257-9160




                                                                       12 records.
                                3030 North Third Street, Suite 790




                                                                       13         At the conclusion of her Motion to Compel, Plaintiff attempts to support her
                                                                       14 argument by citing to an unwritten order issued by the district court judge in Dickson v.
                                                                       15 Direct Energy, Inc., et. al., United States District Court for the Northern District of Ohio,
                                                                       16 Civil Action No. 5:18-cv-00182-GJL and states, “Order Entered May 21, 2018 requiring the
                                                                       17 Defendant to obtain calling records from their vendor.” In Dickson, the plaintiff sued Direct
                                                                       18 Energy, LP and Total Marketing Concepts, LLC for violations of the TCPA. The plaintiff
                                                                       19 filed a motion to compel Total Marketing Concepts, LLC to gather records from its vendor,
                                                                       20 a non-party. The court apparently granted the motion. However, the court did not issue a
                                                                       21 written order, so the court’s reasoning behind granting the motion is unknown and
                                                                       22 inaccessible. It is unclear whether the court deemed the defendant to have “possession,
                                                                       23 custody, or control” over the third-party vendor’s records, and, if so, what that
                                                                       24 determination was based upon (i.e. contractual provision, principal-agent relationship, etc.).
                                                                       25         It is also noteworthy that in Dickson, the plaintiff sought records from a non-party
                                                                       26 entity. In contrast, Plaintiff here is seeking records from Resolute’s co-Defendant, FBS. It
                                                                       27 appears that most, if not all, of the relevant case law under Rule 34 deals with a party being
                                                                       28 required to obtain records from a non-party. If Plaintiff were to properly execute service



                                                                                                                        6
                                                                             Case 2:19-cv-02218-DLR Document 16 Filed 05/28/19 Page 7 of 9




                                                                        1 upon FBS, which has not been done to date, it could access FBS’s records directly, instead
                                                                        2 of forcing Resolute to act as the middleman. Further, Plaintiff’s request that Resolute obtain
                                                                        3 records from FBS is unduly burdensome upon Resolute.
                                                                        4        Plaintiff has failed to establish that Resolute has “possession, custody, or control” of
                                                                        5 the records she seeks. Resolute does not have actual possession of the records, nor does it
                                                                        6 have a legal right or practical ability to obtain the records from FBS under a contract
                                                                        7 provision or a principal-agent relationship.4 Further, the TCPA does not require Resolute to
                                                                        8 maintain or have access to the records Plaintiff seeks. Therefore, Plaintiff has not met her
                                                                        9 burden of demonstrating that Resolute has “possession, custody, or control” over the
                                                                       10 records held by FBS. Further, even if given the opportunity to amend its Motion or
VAN COTT & TALAMANTE, PLLC




                                                                       11 Complaint, Plaintiff will be unable to demonstrate that Resolute has “possession, custody,
                             Phoenix, Arizona 85012  (602) 257-9160




                                                                       12 or control” over such records. Because Resolute does not have “possession, custody, or
                                3030 North Third Street, Suite 790




                                                                       13 control” over the requested records, requiring Resolute to obtain the requested records
                                                                       14 would be unduly burdensome and an Order from this Court that Resolute retrieve all
                                                                       15 telecommunications records from FBS would be misplaced.
                                                                       16        IV.    CONCLUSION
                                                                       17        Based on the foregoing, Defendant Resolute Bank hereby requests that this Court
                                                                       18 deny Plaintiff’s Motion to Compel Resolute Bank to Gather Records from their Vendor to
                                                                       19 Avoid the Destruction of Records that Identify Putative Class Members.
                                                                       20
                                                                       21
                                                                       22
                                                                       23
                                                                       24
                                                                       25
                                                                       26
                                                                       27        4
                                                                                   Despite all of this, Resolute has acted in good faith and requested the relevant
                                                                       28 records from FBS.



                                                                                                                       7
                                                                            Case 2:19-cv-02218-DLR Document 16 Filed 05/28/19 Page 8 of 9




                                                                        1       RESPECTFULLY SUBMITTED this 28th day of May, 2019.
                                                                        2
                                                                                                       VAN COTT & TALAMANTE, PLLC
                                                                        3
                                                                        4
                                                                        5                              By:   /s/ Ryan J. Talamante
                                                                                                              Ryan J. Talamante
                                                                        6
                                                                                                              3030 North Third Street, Suite 790
                                                                        7                                     Phoenix, Arizona 85012
                                                                        8                                    Attorney for Defendant Resolute Bank
                                                                        9
                                                                       10
VAN COTT & TALAMANTE, PLLC




                                                                       11
                             Phoenix, Arizona 85012  (602) 257-9160




                                                                       12
                                3030 North Third Street, Suite 790




                                                                       13
                                                                       14
                                                                       15
                                                                       16
                                                                       17
                                                                       18
                                                                       19
                                                                       20
                                                                       21
                                                                       22
                                                                       23
                                                                       24
                                                                       25
                                                                       26
                                                                       27
                                                                       28



                                                                                                                8
                                                                             Case 2:19-cv-02218-DLR Document 16 Filed 05/28/19 Page 9 of 9




                                                                        1                              CERTIFICATE OF SERVICE

                                                                        2
                                                                                  I hereby certify that on May 28, 2019, I electronically filed the attached document
                                                                        3
                                                                            with the U.S. District Court Clerk’s Office using the CM/ECF System for filing and
                                                                        4
                                                                            transmittal of a Notice of Electronic Filing to all known CM/ECF registrants.
                                                                        5
                                                                                  THIS 28th day of May, 2019.
                                                                        6
                                                                        7
                                                                        8                                    By: /s/ Danielle Avery
                                                                        9
                                                                       10
VAN COTT & TALAMANTE, PLLC




                                                                       11
                             Phoenix, Arizona 85012  (602) 257-9160




                                                                       12
                                3030 North Third Street, Suite 790




                                                                       13
                                                                       14
                                                                       15
                                                                       16
                                                                       17
                                                                       18
                                                                       19
                                                                       20
                                                                       21
                                                                       22
                                                                       23
                                                                       24
                                                                       25
                                                                       26
                                                                       27
                                                                       28



                                                                                                                       9
